Citation Nr: 1228409	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  11-18 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a right knee disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Wife


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from October 1955 to October 1958.

This matter comes before the Board from an August 2009 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).

In July 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims file. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board observes that additional development is required prior to adjudicating the Veteran's claim for service connection for a right knee disorder.

The Board further notes that it has been shown that the Veteran's service treatment records (STRs) are fire-related and therefore unavailable.  The Board is mindful that, in a case such as this, VA has a heightened obligation to assist the Veteran in the development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

The Veteran claims he has a right knee disorder due to an in-service knee injury incurred while playing football on base.  The Veteran asserted he was treated at the local hospital and placed on crutches for a number of weeks.  He also indicated that he complained about his right knee on separation from active service.  A March 2010 statement from the Veteran's ex-wife indicates he played football while serving in the US Army in France at the US Base of Chinon, France. 

Post-service, the Veteran testified he did not seek treatment for his knee until recently.  In a January 2004 private treatment note, the examiner noted the Veteran had knee and leg pain possibly related to his heart medication.  The Board notes that a February 2007 private treatment record indicates the Veteran stated he continues to work as a carpenter and has actually been quite active.  Private treatment records dated in May and June 2007 include findings of normal range of motion of the extremities.  In an August 2008 statement, the Veteran claimed that his knee was damaged in service and has become progressively worse to where he can only walk short distances due to pain.  During an August 2009 fee-based audio examination, the Veteran reported he worked as a carpenter for 40 years.  In a July 2010 statement, the Veteran asserted that ever since he was released from active duty, he has had to endure a limp and pain daily due to his knee.  A May 2012 disability benefits questionnaire from the Veteran's private physician indicated a diagnosis of cartilage damage in September 1957; physical findings included decreased range of motion and marked quadriceps muscle loss. 

The Court has held that in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.).  See McLendon v. Nicholson, 20 Vet. App. 79, 83(2006).

Though the STRs are unavailable, the Veteran is competent to complain of an in-service right knee injury.  The Veteran and his representative have attributed his current knee disability to his claimed in-service injury.  The record contains evidence of knee disorder as there are findings of decreased range of motion and marked quadriceps muscle loss.  Under the 'low threshold' standard of McLendon, an examination to determine if there is a nexus between the Veteran's claimed right knee disability and his service is warranted.  Prior to the examination, all outstanding, pertinent medical records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AMC/RO should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his right knee disorder since service.  After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  After the above development has been completed to the extent possible, the Veteran should be provided a VA examination.  All indicated tests and studies are to be performed, and comprehensive social and occupational histories are to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the physician's report.

The examiner should be requested to confirm the diagnosis of a right knee disorder and provide an analysis as to etiology.  Following a review of the claims folder and examination of the Veteran, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any right knee disorder found had its onset in service or is causally related to any incident of service.  Sustainable reasons and bases are to be provided for any opinion rendered.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



